Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Tide Medical Supply, ) Date: August 17, 2009

)
Petitioner, )
)

“Vee ) Docket No. C-09-462

) Decision No. CR1992
Centers for Medicare & )
Medicaid Services. )
)

DECISION

I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
revoke the Medicare billing privileges of Petitioner, Tide Medical Supply.

I. Background

Petitioner was enrolled in the Medicare program as a supplier of durable medical
equipment, prosthetics, and orthotics and supplies (DMEPOS). Its participation in
Medicare as a DMEPOS supplier was governed by section 1834(j) of the Social Security
Act and by implementing regulations at 42 C.F.R. Part 424.

On January 30, 2009, National Medical Clearinghouse, a CMS contractor, sent a notice to
Petitioner advising it that its Medicare billing privileges were being revoked. Petitioner
requested reconsideration and, on reconsideration, the determination to revoke
Petitioner’s participation was upheld. Petitioner then requested a hearing and the case
was assigned to me for a hearing and a decision.

CMS filed a pre-hearing brief, proposed exhibits, and a motion for summary disposition.
CMS filed a total of eight proposed exhibits which it identified as CMS Ex. 1 —- CMS Ex.
8. Petitioner replied to the motion with a brief and four proposed exhibits which it
identified as P. Ex. 1 — P. Ex. 4. In its transmittal letter it asserted that it was submitting a
list of proposed witnesses and exhibits, however, Petitioner did not submit a list of
proposed witnesses and exhibits

On August 5, 2009, I held a telephone pre-hearing conference with the parties at which
they informed me that they did not desire to present evidence in person. Consequently, I
determined that the case was ready for a decision.

I receive into evidence CMS Ex. 1 — CMS Ex. 8 and P. Ex. 1 — P. Ex. 4.
IL. Issue, findings of fact and conclusions of law
A. Issue

The issue in this case is whether CMS was authorized to revoke Petitioner’s Medicare
billing privileges.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each finding below as a separate heading.

I. CMS will revoke a DMEPOS supplier’s Medicare billing privileges
where the DMEPOS supplier has failed to comply with standards
governing its participation.

In order to participate in Medicare a DMEPOS supplier must meet all of the application
certification standards that are set forth at 42 C.F.R. § 424.57(c)(1) through (25). CMS
will revoke the supplier’s Medicare billing privileges if the DMEPOS supplier fails to
meet any of these standards. 42 C.F.R. § 424.57(d).

The regulatory language is plain. A DMEPOS supplier must comply with the letter of all
standards or CMS will revoke its billing privileges. And, I must sustain CMS’s
determination where the facts establish noncompliance with one or more of the regulatory
standards. There is nothing in the regulation that establishes a good cause exception to
the requirement that a DMEPOS supplier comply with all certification standards. Nor is
there any language to suggest that I have the authority to waive the compliance
requirement in cases of extenuating circumstances or where a DMEPOS supplier asserts
that, as a matter of equity, I should not hold it strictly accountable for compliance.
2. The undisputed material facts establish that Petitioner failed to
comply with the requirements of 42 C.F.R. § 424.57(c)(8). Therefore,
CMS was authorized to terminate Petitioner’s Medicare billing
privileges.

As a prerequisite to participation in Medicare a DMEPOS supplier must permit:

CMS, or its agents to conduct on-site inspections to ascertain supplier
compliance with the requirements of . . . [42 C.F.R. § 424.57]. The
supplier location must be accessible during reasonable business hours to
beneficiaries and to CMS, and must maintain a visible sign and posted
hours of operation.

42 CFR. § 424.57(c)(8).

The undisputed facts establish unequivocally that Petitioner failed to comply with the
regulatory requirement. CMS was thus authorized to revoke Petitioner’s Medicare billing
privileges. On four separate occasions in December 2008, CMS’s contractor’s agent
attempted to make an on-site visit to Petitioner’s business office in order to ascertain
whether Petitioner was complying with certification standards. Attempts were made on
December 2, 5, 17, and 18, 2008. CMS Ex. 2; CMS Ex. 7, at 2. All four of the attempted
visits were made during normal business hours of between 9:00 a.m. and 5:00 p.m. CMS
Ex. 7, at 2. Although Petitioner had posted a sign stating that it was open, Petitioner’s
office was closed on the occasion of all four of these attempted visits. CMS Ex. 2, at 7;
CMS Ex. 7, at 2. The agent spoke with the manager of the building in which Petitioner
maintained offices and the manager stated he had no information as to Petitioner’s
whereabouts. CMS Ex. 7, at 2. The agent also attempted to call Petitioner after at least
three of the four visits, and each time, the call was routed to voice mail or an answering
machine. /d.

Petitioner argues that there were extenuating circumstances that justify it not being open
for business on the dates at issue. According to Petitioner’s it was not open for business
on December 2 and 5, 2008 because its proprietor was temporarily away delivering
supplies to clients. Petitioner’s Brief at 2. Petitioner asserts that the business had to be
closed because the proprietor’s wife (his assistant) was absent during December 2008 due
to health issues. As for the December 17, and 18, 2008, Petitioner asserts that its
proprietor’s wife had surgery and was in the hospital on those dates. Jd.

As I explain above, at Finding 1, there is no equitable defense for failing to comply with
participation standards. The regulation requires that a DMEPOS supplier be accessible to
CMS during normal business hours and Petitioner plainly was not. Moreover, the
defense presented by Petitioner — assuming the facts on which it is premised to be true —
provides Petitioner with no equitably compelling argument for its failure to be open in
December 2008. If, in fact, the assistant was sidelined by health issues for an extended
period, as Petitioner seems to contend, then Petitioner should have made arrangements to
assure that her duties were covered so that Petitioner complied with CMS’s accessibility
requirements.

/s/
Steven T. Kessel
Administrative Law Judge

